Citation Nr: 0815716	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for alcoholism.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1977 to May 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In January 2008, the Board remanded the claim 
for additional development.  

A review of the veteran's substantive appeal, received in 
August 2005, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the Central 
Office.  In November 2007, the veteran requested a 
videoconference hearing in lieu of his Central Office 
hearing.  In January 2008, the Board remanded the claim in 
order for the veteran to be afforded a hearing.  The RO 
subsequently notified the veteran that a hearing was 
scheduled for April 23, 2008.  The veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran's claim for service connection for alcoholism 
was filed in February 2003.

2.  No service connected disorder has caused or aggravated 
the veteran's alcoholism.   


CONCLUSION OF LAW

The veteran's claim for service connection for alcoholism is 
precluded by law.  38 U.S.C.A. §105(a) (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301(a), (d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his alcoholism began during 
service, as a result of peer pressure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2007).  

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  
That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

The veteran's claim for direct service connection for 
alcoholism, a substance abuse disorder, must be denied.  The 
veteran filed this claim in February 2003, and the law 
clearly states that service connection may not be established 
on a direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs for claims filed after 
October 31, 1990.   In a case where the law is dispositive of 
a claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, there is a lack of 
entitlement under the law to direct service connection for 
alcoholism, and the Board must deny the veteran's claim.  

The Board further notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held 
that there can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  The Federal 
Circuit also indicated that veterans could only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  

In this case, service connection is in effect for nummular 
eczema.  However, the veteran does not assert, nor is there 
any medical evidence to show, that alcoholism is related to 
his eczema.  

As a final matter, notice of the Veterans Claims Assistance 
Act of 2000 (VCAA), is not required regarding the issue of 
entitlement to service connection for alcoholism because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  In 
this case, there is no basis to grant this claim.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

ORDER

Service connection for alcoholism is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


